Title: John Thaxter to Abigail Adams, August 1781
From: Thaxter, John
To: Adams, Abigail


     
      Madam
      Amsterdam August 1781
     
     I am almost ashamed to intrude another Letter by this Conveyance, which, if it should prove a safe one, will throw into your hands an Abundance of trumpery from me, sufficient for one Year.
     Accept my thanks, Madam, for your Goodness in forwarding my Sister’s Letter to me. I feel myself much obliged by your kind attention to me in this way, and particularly for not reading the Letter which You broke open from the best motives. I confess with great Candor, Madam, I had given just Cause for Retaliation: but I felt myself justified in breaking the Seals of your Letters in the Absence of your best Friend, from his Instructions to and Confidence in me. Add to this, an irresistible Inclination to profit of every line from so instructive and so elegant a Pen.—But the Moment You signify your displeasure at such a freedom, I will make a point of disobeying his directions, rather than incur your Censure.
     It is near eight Months since the English declared War against this Republick, and the Dutch have done nothing. There may have been one or two Privateers at sea, and they have a small fleet out at present. The most shameful Sloth and the most disgraceful Inactivity have marked their whole Conduct: such are the Principles, systems and Interests of the different Cities and Provinces, there are so many who have Money in the English Funds, they are so hampered with a Love of... so much Jealousy of one another, so many Anglomanes in and out of Government, so many Altercations about augmenting their Army and Navy, so much Crimination and Recrimination, such shifting of Faults from one quarter to another, so much Avarice, so little Love of Country and public Spirit, and so little of any thing...; that it will be a long time perhaps before any thing is done to purpose. There must be a great Revolution within before there is much War without. I have written very freely, Madam, and I pray You to take particular Care of this Letter. The Americans that are here feel more for the Injuries and Insults this Country has recieved from England, than the Dutch themselves—but I will quit the subject, and I wish to Heaven I was going to quit the Country. There are many worthy Characters in the Republic, real Patriots, and they are pitied, but at large (the Country in general I mean), they have experienced as small a share of that tender sentiment as they deserve. Perhaps they mean to stand still and see their Salvation. May it come to them in due Season.
     You will please to present my Duty and Respects where due, and to remember me affectionately to your family.
     
      I have the Honor to be, with the most perfect Respect, Madam, your most obedient and much obliged humble Servant,
      JT
     
    